EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Arnheim on 1/7/2022.
The application has been amended as follows: 
	As per claim 1, lines 40-41, after “to the second rearward edge,” insert
--wherein each of the first tab and the second tab has an inner member, an outer member, and a pocket thread support member connecting the inner member and the outer member, and wherein the inner member and the outer member protrude from the rearward face of the transverse wall in the forward-to-rearward direction, wherein a forward end of the inner member and a forward end of the outer member are inclined in the rearward-to-forward direction to match an angle of the rearward face of the transverse wall,---
	Cancel claims 7 and 9
	As per claims 8, 10, 11, 12 and 13 change to the dependency upon claim 1. 
	As per claim 17, line 59 after “the second outer pocket member opening,” insert  
	--wherein each of the first tab and the second tab has an inner member, an outer member, and a pocket thread support member connecting the inner member and the outer member, and wherein the inner member and the outer member protrude from the rearward face of the transverse wall in the forward-to-rearward direction, wherein a 
	As per claim 20, lines 39-40 after “the second outer pocket member opening,” insert 
--wherein each of the first tab and the second tab has an inner member, an outer                                           member, and a pocket thread support member connecting the inner member and the outer member, and wherein the inner member and the outer member protrude from the rearward face of the transverse wall in the forward-to-rearward direction, wherein a forward end of the inner member and a forward end of the outer member are inclined in the rearward to-forward direction to match an angle of the rearward face of the transverse wall,---

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                                        1/7/2022  

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711